Case 2:18-cv-05826-DSF-GJS Document 63 Filed 11/14/19 Page 1 of 2 Page ID #:1352



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   TERESA DYKZEUL,                            Case No. 2:18-CV-05826 DSF (GJSx)
                                                  Assigned to Hon. Dale S. Fischer
  12                      Plaintiff,
  13                vs.                           ORDER CONTINUING TRIAL
                                                  AND FINAL PRETRIAL
  14   CHARTER COMMUNICATIONS                     CONFERENCE DATES AND
       INC.,                                      ASSOCIATED PRETRIAL
  15                                              DEADLINES
                          Defendant.
  16
  17
  18
             Pursuant to the stipulation of Plaintiff TERESA DYKZEUL (“Plaintiff”) and
  19
       Defendant CHARTER COMMUNICATIONS, INC. (“Defendant”) (collectively,
  20
       the “Parties”), and for good cause shown, it is hereby ordered that the Joint
  21
       Stipulation to Continue Trial and Final Pretrial Conference Dates and Associated
  22
       Pretrial Deadlines is approved, and the Court vacates and resets the trial and
  23
       associated pretrial dates and deadlines as follows:
  24
             • Trial:                                April 14, 2020 at 8:30 a.m.
  25
             • Final Pretrial Conference:            March 9, 2020 at 3:00 p.m.
  26
             • First Round Trial Filings:            February 18, 2020.1
  27
       1
        Motions in Limine, Memoranda of Contentions of Fact and Law, Witness Lists
  28   and Exhibit Lists.
                                                 1
Case 2:18-cv-05826-DSF-GJS Document 63 Filed 11/14/19 Page 2 of 2 Page ID #:1353



   1         • Second Round Trial Filings:         February 25, 2020.2
   2         IT IS SO ORDERED.
   3   DATED: November 14, 2019
   4                                         Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
       2
        Proposed Final Pretrial Conference Order, Oppositions to Motions in Limine,
  28   Joint Statement of the Case, Joint Jury Instructions.
                                               2
